Citation Nr: 1105940	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  09-23 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to an increased disability rating for chondromalacia 
patella of the right knee, currently evaluated as 10 percent 
disabling.


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1998 to November 
2001.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO).  

The Veteran was scheduled to present testimony at a hearing 
before an RO Decision Review Officer (DRO) on August 18, 2009.  
However, a handwritten note on the notice letter dated and signed 
August 18, 2009 indicated that the Veteran failed to report to 
the hearing.  As the Veteran has not requested that the hearing 
be rescheduled, the Board deems the Veteran's request for such a 
hearing to be withdrawn.  See 38 C.F.R. § 20.704 (2010).


FINDING OF FACT

The Veteran's chondromalacia patella of the right knee has been 
manifested by extension limited to 10 degrees at worst and 
flexion limited to 110 degrees at worst, with end-of-range pain 
but without objective medical findings of recurrent subluxation 
or lateral instability.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for right knee 
chondromalacia patella have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5260, 5261 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate the 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  38 C.F.R. 
§ 3.159(b) (2010).  The requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
the VCAA notice requirements may be satisfied if any errors in 
the timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a January 2008 letter issued prior to the 
decision on appeal, the Veteran was provided notice regarding 
what information and evidence is needed to substantiate his claim 
for an increased disability rating, as well as what information 
and evidence must be submitted by the Veteran and what 
information and evidence will be obtained by VA.  The letter 
advised the Veteran to submit evidence from medical providers, 
statements from others who could describe their observations of 
his disability level, and his own statements describing the 
symptoms, frequency, severity and additional disablement caused 
by his disability.  The letter also advised the Veteran of the 
necessity of providing medical or lay evidence demonstrating the 
level of disability and the effect that the disability has on his 
employment.  The notice further provided examples of pertinent 
medical and lay evidence that the Veteran may submit (or ask the 
Secretary to obtain) relevant to establishing entitlement to a 
disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased 
rating need not be veteran specific).  The Veteran was also 
advised of how disability evaluations and effective dates are 
assigned, and the type of evidence which impacts those 
determinations.  Similar information was provided in an August 
2008 letter.  The case was last adjudicated in April 2009.

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include the Veteran's service 
treatment records, post service treatment records, and VA 
examination reports.  The Board notes that during the March 2009 
VA examination, the Veteran reported that he had no surgery but 
had received physical therapy for his knee with no relief.  
Review of the service treatment records indicates the Veteran 
received physical therapy for his knee while in service.  The 
Veteran responded to VCAA requests with release forms for various 
providers, none of which reflected physical therapy treatment.  A 
written statement by the Veteran accompanying release forms 
detailed the recent treatment provided, but did not indicate that 
he recently received physical therapy.  Upon review of the 
record, the Board concludes that the reference to physical 
therapy during the March 2009 VA examination pertained to the 
physical therapy in service, and that all relevant records 
identified by the Veteran have been obtained.

As discussed above, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by providing evidence and argument and presenting for VA 
examinations.  Thus, he was provided with a meaningful 
opportunity to participate in the claims process and has done so.  
Any error in the sequence of events or content of the notices is 
not shown to have any effect on the case or to cause injury to 
the Veteran.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes 
identify the various disabilities.  Disabilities must be reviewed 
in relation to their history.  38 C.F.R. § 4.1.  Other 
applicable, general policy considerations are: interpreting 
reports of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the person's 
ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 38 
C.F.R. § 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Nevertheless, the Board acknowledges that a 
claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods based on the facts found - a 
practice known as "staged" ratings.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  The 
functional loss may be due to absence of part or all of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or may be due to pain, supported by adequate pathology 
and evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as disabled.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2010); see also 38 C.F.R. § 4.45 (2010).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Historically, service connection was awarded for chondromalacia 
patella of the right knee by a March 2003 rating decision.  The 
current appeal stems from a December 2007 claim for an increased 
disability rating.  The Veteran contends that he is entitled to a 
disability rating in excess of 10 percent for right knee 
chondromalacia patella.  

Limitation of flexion of the leg to 60 degrees warrants a 
noncompensable evaluation.  Limitation of flexion of the leg to 
45 degrees warrants a 10 percent rating.  Flexion limited to 30 
degrees warrants a 20 percent evaluation.  Flexion be limited to 
15 degrees warrants a 30 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2010).

Limitation of extension of the leg to 5 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires that 
extension be limited to 10 degrees.  A 20 percent evaluation 
requires that extension be limited to 15 degrees.  A 30 percent 
evaluation requires that extension be limited to 20 degrees.  A 
40 percent evaluation requires that extension be limited to 30 
degrees.  A 50 percent evaluation requires that extension be 
limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 
(2010).

Under Diagnostic Code 5257, knee impairment with recurrent 
subluxation or lateral instability is rated as 10 percent 
disabling when slight, 20 percent disabling when moderate, and 30 
percent disabling when severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2010). 

The normal range of motion of the knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II 
(2010). 

Turning to the evidence, the Board notes that the Veteran has 
consistently complained of right knee pain which is present to 
some extent every day throughout the record.  It has been noted 
that his right knee pain is worsened by changes in the weather 
and activities such as climbing stairs, running, sitting for 
prolonged periods of time, kneeling, and when getting in and out 
of a car.  

In November 2007, the Veteran presented to his private physician 
for follow up concerning a 6 month history of right knee pain.  
On that occasion, the Veteran was given a referral for an x-ray 
and examination of his right knee.

In December 2007, the Veteran presented to a private orthopedic 
surgeon for an examination of his right knee.  On that occasion, 
the Veteran reported his right knee pain to be a 6 on a scale of 
1 to 10, with 10 being the worst.  The Veteran reported 
experiencing a constant and aching pain which he further stated 
was satisfactorily controlled.  The Veteran reported that his 
knee pain has awakened him from sleep and was associated with 
symptoms such as swelling and stiffness.  The Veteran stated that 
his right knee pain and associated symptoms have gotten worse 
over time and are particularly bothersome in the morning.  The 
Veteran further reported that his symptoms are reduced with the 
application of heat and aggravated with the above mentioned 
activities.  The Veteran stated that his right knee disability 
interferes with his enjoyment of life.  An x-ray of the right 
knee was later performed in December 2007, and the associated 
report indicated that cross-table lateral and both oblique views 
of the right knee showed no right knee abnormality.  

A January 2008 statement of the Veteran indicated that his right 
knee pain had been worse over the past several months, especially 
when performing activities as previously mentioned.  In addition, 
the Veteran stated that he experienced buckling of his right knee 
which sometimes caused him to become off-balance.  The Veteran 
further stated that upon examination of his right knee on 
December 10, 2007, a private orthopedic surgeon recommended that 
he hold off on surgery of his right knee as long as he can stand 
the pain.  The Veteran stated that after his December 28, 2007 
right knee x-ray, the private orthopedic surgeon suggested some 
damage to the cartilage due to the grinding noise when walking or 
when the leg was moved.  The Veteran stated that he was 
experiencing problems extending his leg all the way out at times 
due to the pain it causes.  The Veteran again stated that his 
right knee pain was beginning to affect his quality of life due 
to the limited functions he could perform (i.e., running, skiing, 
hiking, etc.) due to the pain such activities caused.  

In January 2008, the Veteran underwent another VA joints 
examination.  On that occasion, it was noted that since the March 
2007 VA joints examination, the Veteran's right knee pain and 
stiffness had increased, and his mobility and weight bearing 
status had decreased.  The Veteran stated that he had a constant 
3 out of 10 pain, and while he denied locking on this occasion, 
he did report feelings of instability and swelling of his right 
knee was noted.  It was further noted that for treatment the 
Veteran took Motrin with poor response.  In addition, the Veteran 
reported having difficulties with his job as a police officer due 
to his right knee pain in that he had to avoid weight bearing 
assignments and needed to change positions frequently.  It was 
also noted that his activities of daily living, such as sleep and 
chores were also affected.  The Veteran reported experiencing 
flares of severe pain that he rated as an 8 on a scale of 1 to 
10.  The Veteran stated such flare-ups occurred at least four 
days per month and lasted all day.  Range of motion of the 
Veteran's right knee measured 10 degrees to midline with pain, 
and flexion was 10 degrees to 120 degrees with pain.  Such range 
of motion as measured was not additionally limited following 
repetitive use.  Physical examination of the right knee was 
stable with Lachman, Drawer, and varus/valgus stressing.  
McMurray testing was normal, grade 2 moderate crepitus was noted, 
and palpable tenderness on the lateral aspect of the knee was 
noted.

In his August 2008 Notice of Disagreement, the Veteran stated 
that the constant pain he experienced reduced him from performing 
normal activities such as walking his dogs or going to the gym, 
which he stated reduced his quality of life.

In March 2009, the Veteran underwent another VA joints 
examination.  On that occasion, the Veteran rated his knee pain 
as a 5 on a scale of 1 to 10 and his pain was aggravated by the 
activities previously mentioned.  The Veteran also complained of 
occasional locking and instability with frequent swelling of his 
right knee.  It was again noted that the Veteran had not 
undergone any surgery on his right knee, but that he did undergo 
a course of physical therapy without any relief.  Occupationally, 
the Veteran stated that his right knee disability made it 
difficult for him to chase after suspects, and that it was 
increasingly difficult for him to get in and out of a car.  In 
reference to his activities of daily living, the Veteran stated 
that his overall quality of life had continued to diminish.  
Specifically the Veteran indicated a decreasing ability to 
participate in recreational activities that he formerly enjoyed, 
to include snow skiing, and running.  The Veteran stated that he 
used to be able to run for 5 miles without a problem; however, he 
could now only run 1 mile before he had stop due to right knee 
pain.  In addition, the Veteran reported experiencing daily flare 
ups at the end of his work day with the effect of increased pain, 
but with no further functional impairment.  It was noted that the 
Veteran uses a knee brace if engaged in strenuous physical 
activity.  

Upon physical examination at the March 2009 VA examination, the 
Veteran's range of motion of his right knee ranged from 0 degrees 
of extension to 110 degrees flexion, with end-of-range pain and 
no decrement due to pain or fatigue following repetitive use.  
There was no ligamentous laxity in any direction and McMurray 
testing was negative.  Mild tenderness on patellar compression 
and moderate crepitus were noted.  No erythema, warmth to touch, 
joint effusion, swelling or bony deformity of the right knee was 
present.

Having carefully considered the Veteran's contentions in light of 
the evidence of record and the applicable law, the Board finds 
that the Veteran's chondromalacia patella of the right knee is 
adequately evaluated as 10 percent disabling.  The competent 
medical evidence of record demonstrates that for range of motion 
of the Veteran's right knee, flexion has been limited to 110 
degrees at worst, and extension has been limited to 10 degrees at 
worst.  Thus, the objective findings of record do not reflect 
flexion limited to 30 degrees or less or extension limited to 15 
degrees or more in order to warrant a rating in excess of 10 
percent.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2010).  
Indeed, throughout the appeal period, the Veteran's flexion has 
not been limited to a compensable degree.  Even considering the 
Veteran's subjective complaints of pain, the medical evidence of 
record does not support any additional limitation of motion in 
response to repetitive motion that would support an evaluation in 
excess of the 10 percent presently assigned.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2010); see also 
38 C.F.R. § 4.45 (2010).  

Moreover, as there is no objective evidence of flexion limited to 
at least 45 degrees at any point during the course of the claim, 
separate ratings for limitation of extension and limitation of 
flexion are not warranted.  See VAOPGCPREC 9-2004 (permitting 
separate ratings for limitation of extension and flexion); 38 
C.F.R. § 4.71a.

In addition, the Veteran has complained of instability due to his 
chondromalacia patella right knee.  However, after carefully 
considering the Veteran's contentions in light of the evidence of 
record, the Board finds that the competent medical evidence of 
record demonstrates that the Veteran's right knee disability has 
not manifested objective evidence of recurrent subluxation or 
lateral instability in order to warrant a compensable rating 
under Diagnostic Code 5257.  38 C.F.R. § 4.71a.  While the 
Veteran has reported that his right knee gives way while walking 
and that he therefore requires a brace for ambulation, the Board 
notes that all medical testing during the course of the claim has 
revealed the Veteran's right knee is stable.  The Board concludes 
that the medical findings on examination are of greater probative 
value than the Veteran's allegations regarding instability.  As 
such, a higher rating or separate rating under Diagnostic Code 
5257 is not warranted.  See VAOPGCPREC 9-98 and 23-97

The Board has considered whether there are other appropriate 
diagnostic codes applicable to the Veteran's right knee 
disability.  However, as this disability has not been manifested 
by ankylosis, dislocation of semilunar cartilage, or malunion of 
tibia and fibula, Diagnostic Codes 5256, 5258, and 5262 do not 
apply.  38 C.F.R. § 4.71a.  

The Board also notes the Veteran argues that a higher rating is 
warranted because his right knee symptoms result in a reduction 
in the quality of his life.  However, service-connected 
disabilities are not compensated based on decreased quality of 
life.  Rather, the ratings assigned represent as far as can 
practicably be determined the average impairment in earning 
capacity resulting from the service-connected conditions and 
their residual conditions in civil occupations.  38 C.F.R. § 4.1 
(2010).  Here, the Veteran is employed full time in law 
enforcement, and indicated that while he can no longer jog 5 
miles a day, he is able to jog for 1 mile.  Upon consideration of 
all of the evidence, the Board finds that the Veteran's 
chondromalacia patella of the right knee has been adequately 
addressed by the 10 percent evaluation currently assigned.  
Therefore, the preponderance of the evidence is against the claim 
and an entitlement to an increased rating for right knee 
chondromalacia patella is denied.  

The Board has also considered whether the Veteran's right knee 
disability presents an exceptional or unusual disability picture 
as to render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 38 
C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60  (1993) 
("[R]ating schedule will apply unless there are 'exceptional or 
unusual' factors which render application of the schedule 
impractical.").  Here, the rating criteria reasonably describe 
the Veteran's disability level and symptomatology, and provide 
for higher ratings for additional or more severe symptomatology 
than is shown by the evidence.  Thus, his disability picture is 
contemplated by the rating schedule, and the assigned schedular 
evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).

In reaching the conclusion above, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 


ORDER

Entitlement to an increased rating for chondromalacia patella of 
the right knee is denied.


____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


